Citation Nr: 0811922	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-34 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A. Willett, Associate Counsel


INTRODUCTION

The veteran had active service from November 1972 through 
November 1974.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The veteran's claim for service connection for PTSD was 
denied in April 2005, and an appeal was not perfected.

2. A July 2005 statement from the veteran included mishap 
reports from the U.S.S. Coral Sea, which were not of record 
at the time of the April 2005 decision, and which established 
the earlier unestablished stressors for the veteran's PTSD 
claim.

3.  The evidence of record shows a November 2001 diagnosis of 
PTSD with continuous treatment ever since, which is connected 
by the medical evidence of record to in-service stressors 
that have been corroborated by the evidence.  


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for PTSD; the 
claim is reopened. 
38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 2002 & Supp. 
2005); 
38 C.F.R. §§ 3.104(a), 3.156, 3.160(d), 20.302 (2007).

2.  The criteria for service connection for PTSD are met. 38 
U.S.C.A. § 1110 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303(a), 3.304(f), 
4.125(a) (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking to reopen his claim for service 
connection for post-traumatic stress disorder.  A claim that 
has been denied, and not appealed, will not be reopened and 
considered on the same factual basis. 38 U.S.C.A. §§ 7104(b), 
7105(c); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a). The 
veteran filed this claim in July 2005. The same claim was 
previously denied in September 2004 and not appealed, and is 
therefore final.  

The exception to the rule of finality provides that if new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim. 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. New evidence means 
existing evidence not previously submitted to agency 
decisionmakers. Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record relates to an unestablished fact necessary to 
substantiate the claim. New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened. Justus v. 
Principi, 3 Vet. App. 510, 
513 (1992).

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim. Evans v. Brown, 
9 Vet. App. 273 (1996). However, the specified bases for the 
last final disallowance must be considered in determining 
whether the newly submitted evidence is probative. Id. Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance. Id.

In this case, the claim was last denied due to "the absence 
of a verifiable stressor or stressors related to service."  
See September 2004 rating decision.  The veteran was mailed 
notice of this decision in April 2005, but did not appeal.  
He attempted to reopen this claim in July 2005 and was denied 
in the March 2006 rating decision on the basis that there was 
no confirmed diagnosis of PTSD to establish service 
connection. 

Since the April 2005 denial, which was not effectively 
appealed, relevant evidence has been added to the claims 
folder. In particular, the veteran submitted copies of mishap 
reports from the U.S.S. Coral Sea, which corroborate his 
reported stressors of aircraft mishaps.  See July 2005 claim.  
These records specifically address the basis of the last 
prior final decision with regard to the veteran's PTSD claim.  
They establish the stressful events reported by the veteran, 
which was the specific basis for the April 2005 denial.  The 
mishap reports thereby relate to an unestablished fact 
necessary to substantiate the claim, and because this 
evidence was not in the claims folder at the time of the last 
final appeal, it is both new and material to the claim. 
Accordingly, the claim is reopened.  

Service Connection
Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptoms and the claimed in-
service stressors. See 38 C.F.R. § 3.304(f) (2007). 

In this matter, the veteran's PTSD diagnosis has been under 
some scrutiny.  In a January 2006 VA examination report, the 
examiner diagnosed adjustment disorder with depressive 
symptoms and stated that "there is insufficient evidence to 
justify a diagnosis of PTSD as defined by DSM-IV, not only 
with regard to what appear to be unverifiable stressors, but 
also with respect to the nature of some of these stressors."  
The Board notes that the examiner's report repeatedly 
discussed the absence of verification of the veteran's 
stressors.  A thorough reading of the report shows that the 
examiner based his lack of PTSD diagnosis upon a lack of 
verifiable stressors.  Because the stressors have now been 
verified, and conceded by VA in the March 2006 rating 
decision, this VA examination report is of limited probative 
value when weighed against the reports of the veteran's 
treating physicians whose diagnoses are based upon the 
assumed credibility of the veteran's statements.

Treatment records from the Philadelphia VA Medical Center 
show treatment in 2006 for PTSD, including sleeping problems, 
hyperarousal, avoidance and anger.  See August 2006 
individual therapy note.  This treatment follows several 
years of treatment for PTSD.  A discharge summary from the 
Hudson Valley HCS for inpatient care in May and June 2004 
shows "PTSD-related symptoms of chronic depression, sleep 
disturbances (nightmares, sweats, early-morning-awakening, 
middle-night-awakening, and difficulty falling asleep), 
intrusive thoughts of military experiences, social isolation, 
hypervigilence (not paranoia), exaggerated startled response, 
flashbacks, and chronic anxiety."  A review of the claims 
folder shows that treatment for these symptoms and for 
diagnosed PTSD was ongoing since the November 2001 diagnosis, 
based upon the stressors reported by the veteran throughout 
the course of this appeal, by a Staff Psychologist at the 
Hampton VA Medical Center.  The November 2001 report 
discusses both in-service events reported by the veteran', as 
well as post-service traumatic personal events.  The examiner 
clearly stated that the veteran "is diagnosed with PTSD with 
etiology in experiences of the Vietnam War with symptoms 
greatly worsened by subsequent life experiences following the 
war."  As such, as early as November 2001, there was, in the 
claims folder, competent medical evidence of a PTSD diagnosis 
and a link, established by medical evidence, between the 
current symptoms and the claimed in-service stressors.  
38 C.F.R. § 3.304(f).  The question was whether the claimed 
in-service stressors could be verified.

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. 
§ 1154(b).  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a 
case-by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).  

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran 
v. Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran 's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 
395-396 (1996).  

Just because a physician or other health professional 
accepted appellant's description of his...experiences as 
credible and diagnosed appellant as suffering from PTSD does 
not mean the [Board is] required to grant service connection 
for PTSD."  Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Swann v. Brown, 5 Vet. App. 229, 233 (1993) and Wood v. 
Derwinski, 1 Vet. App. 190, 192 (1991).  

However, the fact that a veteran, who had a noncombatant 
military occupational specialty, was stationed with a unit 
that was present while enemy attacks occurred would strongly 
suggest that he was, in fact, exposed to such attacks.  
Pentecost v. Principi, 16 Vet. App. 124 (2002) (base 
subjected to rocket attacks during time that veteran was 
stationed at the base).  In other words, the veteran's 
presence with the unit at the time such attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  A stressor need not be corroborated in every 
detail.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).

Throughout the claims folder, the veteran states and restates 
his in-service stressors to be several aviation related 
incidents while onboard the U.S.S. Coral Sea.  The veteran's 
service personnel records are included in the claims folder 
and do confirm his assignment onboard that ship during the 
Vietnam Era.  At his December 2007 Board hearing, the veteran 
again clearly stated his claimed in-service stressors onboard 
that ship.  He reported seeing one serviceman run over by a 
fighter jet and having his leg split open from the foot to 
the waist.  See hearing transcript at pages 7 and 18.  The 
veteran reported that this incident occurred in the spring of 
1973 while the ship was in the Gulf of Tonkin and that he 
provided casualty assistance to the injured man.  Id. at page 
7.  The veteran also reported seeing a mishap when a jet took 
off from the ship's runway and had engine failure, requiring 
the pilot to eject, fall into the sea, and drown.  Id. at 
page 10.  Finally, the veteran reported that he was required 
to move to sick bay bagged dead bodies that were transported 
to the ship from the land.  Id. at page 11.  These statements 
are consistent with the written statements provided by the 
veteran at various times throughout the claims folder.

While the veteran's personnel records do not establish his 
direct connection with these incidents, they do confirm that 
he was onboard the U.S.S. Coral Sea at the time period in 
question.  With his July 2005 claim, he submitted a copy of 
mishap reports from the U.S.S. Coral Sea, which tend to 
corroborate his claimed in-service stressors.  One statement, 
entitled "1973 WestPac" confirms that there was an incident 
in which a plane skidded off the runway and the pilot ejected 
and drowned.  The statements confirmed several other aviation 
incidents during the 1973 WestPac cruise.  Based upon this 
statement, the RO conceded the veteran's stressors in the 
March 2006 rating decision.  The Board also accepts these 
mishap reports as corroboration of the veteran's in-service 
stressors.

Thus, when read as a whole, the claims folder shows that the 
veteran has a diagnosis of PTSD, since November 2001, which 
was connected by the medical evidence of record to in-service 
stressors that have been corroborated by the evidence.  As 
such, despite the January 2006 VA examiner's opinion, the 
preponderance of the evidence supports the veteran's claim 
for service connection for PTSD.  The veteran's appeal must 
be granted.

A discussion addressing whether VA's duties to notify and 
assist the veteran have been complied with for the new and 
material evidence claim is not warranted. To the extent 
necessary, VA has fulfilled its duties to notify and to 
assist the veteran in the development of his claim. See 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005). In light of the determinations reached in 
this case, no prejudice will result to the veteran by the 
Board's consideration of this appeal at this time. Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).


ORDER

New and material evidence was received to reopen the claim 
for service connection for PTSD.

Entitlement to service connection for PTSD is granted.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


